DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 12-14 in the reply filed on 10/14/2021 is acknowledged.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3 each recite that the identified angle is an acute angle, a right angle or an obtuse angle.  Given that the lines are recited as intersecting, these are all of the possible angles of intersection and are therefore not further limiting and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites that the panel retainer is fastened to the panel, integral with the panel or both.  It is unclear how the retainer can be both fastened and integral, therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-7, 9, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Cau (US Patent No. 5,833,416).
Claim 1:
	Cau teaches a panel fastener assembly (1), comprising: a panel retainer (8) comprising a panel holder (25) and a first connector (28) disposed at opposing longitudinal ends of the panel retainer (figures 1 and 2); and a sheet retainer (7) comprising a sheet anchor (11) and a second connector (14, 15) disposed at opposing longitudinal ends of the sheet retainer (figures 1 and 2); wherein the first connector comprises a neck (between 32 and 37, figure 1) longitudinally extending to a head (37), the head presenting a substantially flat face (bottom of 37, 38; figures 1 and 2) opposite the neck and a contact surface (39) disposed between the neck and an outer edge of the head (figure 2); wherein the second connector comprises a body (15) having an outwardly facing longitudinal mating side presenting a mating surface (upward facing inner surface of 14; figure 1), and a plurality of resiliently deflectable locking elements (17; c. 2, l. 52-56, “plastic” is a resiliently deflectable material) extending from the mating side of the body at edges of the mating surface radially disposed about a central axis (figures 1 and 2), each locking element defining a locking surface (bottom of 17) opposing the mating surface (figure 1); and wherein the panel retainer and the sheet retainer are connectable via the first and second connectors (figure 1), such that when the face of the head is disposed adjacent the mating surface of the body the locking surface of each locking element is disposed about the contact surface of the head to prevent awayward movement between the head and the body (figure 1), thereby connecting together the panel retainer and the sheet retainer (figure 1).

Claim 2:
	Cau teaches that the contact surface of the head (39) describes a tangent line intersecting the neck at a contact angle (figure 2), and wherein: (i) the contact angle is an acute angle; (ii) the contact angle is a right angle; or (iii) the contact angle is an obtuse angle.
Claim 3:
	Cau teaches that each locking surface (bottom of 17) describes a tangent line intersecting the central axis at a locking angle (figures 1 and 2), and wherein: (i) the locking angle is an acute angle; (ii) the locking angle is a right angle; or (iii) the locking angle is an obtuse angle.
Claim 4:
	Cau teaches that each locking element (17) comprises a support wall (radially inner sidewall surface of 17) perpendicular to the mating side of the body and a flange (opposing sidewalls of 17) projecting radially inward from the support wall to present the locking surface over and opposing the mating surface (figures 1 and 2), the support wall being resiliently deflectable away from the central axis (figure 2).
Claim 5:
	Cau teaches that the first and second connectors are configured such that the panel retainer and the sheet retainer are releasably connectable (figures 1 and 2).
Claim 6:
	Cau teaches that the panel holder comprises a shaft (31, 33) extending for a length from the first connector and a retaining element projecting radially outward from the shaft (figures 1 and 2).
Claim 7:
	Cau teaches that the sheet anchor comprises a shank (14) extending from the second connector to an insertion end (bottom-most end) and a plurality of arms (11a, 11b) projecting outwardly from the shank proximal the insertion end and toward the second connector, the arms being resiliently deflectable toward the shank (figure 1).
Claim 9:
	Cau teaches that: (i) the head and the neck are monolithic in construction; (ii) the body and the locking elements are monolithic in construction; or (iii) both (i) to (ii) (figures 1 and 2).
Claim 10:
	Cau teaches that the first connector comprises the neck and the head and the second connector comprises the body and the locking elements (figures 1 and 2), and wherein: (i) the panel holder and the neck are monolithic in construction; (ii) the sheet anchor and the body and are monolithic in construction; or (iii) both (i) to (ii) (figures 1 and 2).
Claim 12:
	Cau teaches that: (i) the panel retainer comprises a polymeric material; (ii) the sheet retainer comprises a polymeric material; or (iii) both (i) to (ii) (c. 2, l. 52-56).
Claim 13:
	Cau teaches that: (i) the panel retainer is operatively fastened to a panel via the panel holder; or (ii) the panel retainer is integrally formed with a panel (figures 1 and 2).
Claim 14:
	Cau teaches that the sheet retainer is operatively fastened to a sheet via the sheet anchor (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cau in view of Ge et al. (US Patent No. 5,647,713).
Claim 8:
	Cau teaches the assembly above but does not explicitly teach that the sheet retainer further comprises a seal disposed about the second connector such that a portion of the seal is disposed adjacent a sheet side of the second connector.
	Ge teaches a sheet retainer (12) comprising an anchor (14, 18, 20) and a second connector (26, 28) at opposing ends, and further comprising a seal (30; c. 2, l. 1-15) disposed about the second connector such that a portion of the seal is disposed adjacent a sheet side of the second connector (figure 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726